DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,800,321 to Knittel, and in view of USPN 5,617,000 to Mizuta. 
As to claim 1, Knittel teaches a motor control device for controlling a drive of a DC motor which is interlocked with an output shaft portion of an actuator, the motor control device comprising: a relative position obtainer detecting current fluctuations when switching a connection between a commutator and a brush in the DC motor or when rotating the DC motor, and then obtaining relative position information of the output shaft portion; an actual position setter setting actual position information of the output shaft portion based on one of the absolute position information and the relative position information; and an actual position corrector correcting the actual position information based on another of the absolute position information and the relative position information(col. 1: lines 13 – col. 2: lines 11, col. 3: lines 28-39 wherein apparatus and method are taught for brushed DC motor position detection/correction under various operation conditions to ensure higher precision and reliability for position determination as per the disclosure of col. 2: lines 4-11).               Knittel does not teach an absolute position obtainer obtaining absolute position information of the output shaft portion using a potentiometer.
Mizuta teaches an absolute position obtainer obtaining absolute position information of the output shaft portion using a potentiometer(Mizuta col. 4: lines 11-24, col. 5: lines 27-39).
Thus, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to implement the teachings of Mizuta into Knittel since Knittel suggests a motor control system and Mizuta suggests the beneficial use of using a potentiometer for obtaining absolute position information of the output shaft in the analogous art of motor control technology. 
The motivation for this comes from the fact that Mizuta teaches a method of using a potentiometer for obtaining absolute position information of the output shaft which can be used to improve the motor control system disclosed by Knittel.
            As to claim 2, Knittel in view of Mizuta teaches the motor control device according to claim 1, wherein the actual position setter sets the actual position information using the absolute position information, and the actual position corrector corrects the actual position information using the relative position information(col. 1: lines 13 – col. 2: lines 11, col. 3: lines 28-39).


Allowable Subject Matter
5. 	Claims 3-10 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,064,509 to Fu discloses a motor control system having means for DC motor position detection.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846